Title: To George Washington from Brigadier General Anthony Wayne, 31 July 1779
From: Wayne, Anthony
To: Washington, George


        
          Dear General
          Fish Kill landing [N.Y.] 31st July 1779
        
        It was not until 10. OClock this morning that I was honored with your favor of yesterday, (& not as Commanding Officer of the Light Corps, but as your Excellency desires) I now give my Opinion on the point you require.
        
        The Enemy will certainly profit so far by their late misfortune at Stoney point, as to provide for, or guard against a Surprize, & to find out, & Strengthen the most Vulnerable & weak parts of their works, Indeed they are at this time Industriously employed in that very business, as well as friezing and perhaps enclosing the old Works, as you’l see by the letter of equal date with this herewith transmitted.
        but I am fully of Opinion that the Light Corps with the Addition of One Thousand more picked men & Officers properly Appointed would cary that post by Assault in the night with the loss of between four & five Hundred men, which is the least Number I can think of Calculating upon, supposing the Enemy to be but One Thousand strong, but should they be more it will require a force and Consequently a loss in proportion.
        This is only my Idea—but if your Excellency should be of Opinion that this buisness ought to be attempted, I will with the greatest chearfulness under-take the charge, altho’ I am not quite Recovered of my former hurt, unless your Excellency has some Other Officer in your eye more Competent to the task. Interim believe me yours most Affectionately
        
          Anty Wayne
        
      